Citation Nr: 9916682
Decision Date: 07/17/99	Archive Date: 09/09/99

DOCKET NO. 95-21 434               DATE JUN 17, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Houston, Texas

THE ISSUE

1. Entitlement to service connection for a left knee disability,
secondary to service-connected right knee disability.

2. Entitlement to Temporary Total Benefits under provisions of 38
C.F.R. 4.30 (1998).

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel

INTRODUCTION

The veteran had active service from July 1967 to April 1968.

This appeal arose from a January 1993 RO rating decision, which
denied the veteran's claim of entitlement to service connection for
a left knee disability, secondary to service-connected right knee
disability, and entitlement to Temporary Total Benefits under
provisions of 38 C.F.R. 4.30 (1998).

The Board of Veterans' Appeals (Board) notes that the veteran
submitted a timely March 1993 notice of disagreement (NOD) and a
June 1993 substantive appeal pertaining to the two issues entitled
above.

FINDINGS OF FACT

1. All evidence necessary for an equitable resolution of the case
has been secured.

2. The weight of the medical evidence presented does not establish
that the veteran's left knee disability, as currently demonstrated,
was proximately due to or the result of a service connected right
knee disability.

3. Service connection for left knee disability has never been
established.

CONCLUSIONS OF LAW

1. The veteran's left knee disability was neither incurred nor
aggravated during service, on a direct or presumptive basis, nor
proximately due to or the result of a service connected disability.
38 U.S.C.A. 1101, 1110, 1112, 1113, 5107(a) (West 1991 & Supp.
1998); 38 C.F.R. 3.303, 3.304, 3.306, and 3.3 10(a) (1998).

- 2 -

2. The criteria for a temporary total rating based on convalescence
as a result of hospitalization have not been met. 38 C.F.R. 4.30
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter is
whether the veteran has presented evidence that the claim is well
grounded. Under the law, it is the obligation of the person
applying for benefits to come forward with a well-grounded claim.
38 U.S.C.A. 5107(a); Anderson v. Brown, 9 Vet. App. 542, 545
(1996). A well grounded claim is "[a] plausible claim, one which is
meritorious on its own or capable of substantiation. Such a claim
need not be conclusive but only possible to satisfy the initial
burden of 5107(a)." Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir.
1997). Mere allegations in support of a claim that a disorder
should be service-connected are not sufficient; the veteran must
submit evidence in support of the claim that would "justify a
belief by a fair and impartial individual that the claim is
plausible." 3 8 U.S.C.A. 5107(a); Tirpak v. Derwinski, 2 Vet. App.
609, 61 1 (1992). The quality and quantity of the evidence required
to meet this statutory burden depends upon the issue presented by
the claim. Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

Service connection may also be established on a secondary basis for
a disability, which is shown to be proximately due to, or the
result of a service-connected disease or injury. 3 8 C.F.R. 3.3 1
0(a). Establishing service connection on a secondary basis requires
evidence sufficient to show (1) that a current disability exists
and (2) that the current disability was either (a) caused by or (b)
aggravated by a service-connected disability. See Allen v. Brown,
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown,
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34
(1991). To establish a well grounded claim for service connection
for a disorder on a secondary basis, the veteran must present
medical evidence to render plausible a connection or relationship
between the service-connected disorder and the new disorder. Jones
v. Brown, 7 Vet. App. 134, 137 (1994).

3 -

The United States Court of Appeals for Veterans Claims (Court) has
held that, in general, a claim for service connection is well
grounded when three elements are satisfied with competent evidence.
Anderson, supra; Epps v. Gober, 126 F.3d at 1468, and Caluza v.
Brown, 7 Vet. App. 498 (1995). First, there must be competent
medical evidence of a current disability (a medical diagnosis).
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v.
Derwinski, 3 Vet. App. 223, 225 (1992). Second, there must be
evidence of an occurrence or aggravation of a disease or injury
incurred in service (lay or medical evidence). Cartwright v.
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App.
465 (1994). Third,. there must be a nexus between the in-service
injury or disease and the current disability (medical evidence or
the legal presumption that certain disabilities manifest within
certain periods is related to service). Grottveit v. Brown, 5 Vet.
App. at 92-93; Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 1110, 1131 (West 1991 & Supp. 1998). If a chronic disease
is shown in service, subsequent manifestations of the same chronic
disease at any later date, however remote, may be service
connected, unless clearly attributable to intercurrent causes. 38
C.F.R. 3.303(b) (1998). However, continuity of symptoms is required
where the condition in service is not, in fact, chronic or where
diagnosis of chronicity may be legitimately questioned. 38 C.F.R.
3.303(b) (1998).

The Court has further held that the second and third elements of a
well grounded claim for service connection can also be satisfied
under 38 C.F.R. 3.303(b) (1998) by (a) evidence that a condition
was "noted" during service or an applicable presumption period; (b)
evidence showing post-service continuity of symptomatology; and (c)
medical or, in certain circumstances, lay evidence of a nexus
between the present disability and post-service symptomatology. See
38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97
(1997). For the limited purpose of determining whether a claim is
well grounded, the Board must accept evidentiary assertions as
true, unless those assertions are inherently

- 4 -

incredible or when the fact asserted is beyond the competence of
the person making the assertion. King v. Brown, 5 Vet. App. 19
(1993).

A total disability rating will be assigned when it is established
that a service- connected disability required a period of
convalescence following impatient or outpatient hospitalization for
a surgical procedure which necessitated at least one month of
convalescence, or for surgery which resulted in severe
postoperative residuals, or immobilization by cast, without
surgery, of one or more major joints. 38 C.F.R. 4.30(a) (1998).
Emphasis added.

BACKGROUND

The veteran's service medical record, including his July 1969
entrance examination and discharge examination (date is illegible),
reveal no pertinent abnormalities pertaining to left knee treatment
and diagnoses. Under the category of "Measurements and other
Findings," block 55. Build: "Heavy" is checked.

The veteran established service connection for a right knee
disability by RO rating action of May 1968.

At a July 1969 VA examination, no complaints or findings as to a
left knee disability were noted. The examiner did note that the
claimant had a slight right knee limp that had existed since
childhood.

A private examiner's June 1987 letter reflects treatment provided
to the veteran two weeks prior and six weeks after having sustained
a left knee work related injury. The veteran's age was noted to be
42 years old. The examiner noted that the veteran had been hit by
a heavy metallic device on the lateral aspect of the left distal
thigh and knee, and believed that he was found to have a fracture
in the knee area. The examiner set forth his objective findings;
and after having reviewed radiographic evidence that revealed a
non-displaced fracture of the lateral tibial plateau, noted that
more recent films revealed good healing.

- 5 -

The record includes a private medical July 1987 report of an
operative left knee procedure. The preoperative diagnoses included
possible tom meniscus, left knee; and healing fracture of the
tibial plateaus. The postoperative diagnoses included degenerated
and tom posterior half of the medial meniscus chondromalacia medial
femoral condyle. Thereafter, the record includes private medical
treatment reports and diagnoses provided by essentially the same
medical facility and private physician covering a period of June
1987 to November 1992. Pertinent reports and entries include:

1. Private medical radiographic evidence, dated August 1988,
reveals moderate advanced degenerative change involving the knee as
described. The Board notes that this report did not attribute
findings to either knee.

2. A March 1989 report that is generally referable to right knee
treatment, which includes the examiner's recommendation that the
veteran start on a weight loss program in order to reduce possible
complications from surgery.

3. An October 1989 report notes the veteran's report of left knee
pain, which upon examination revealed palpable osteophytes, varus
angulation more severe on weight bearing and crepitus on motion.
The possibility of future left knee surgery was also noted.

4. Complaints of bilateral knee pain were noted in reports dated
March 1990, April 1990 and September 1992.

5. Private medical radiographic evidence, dated August 1992,
reveals left knee status post left total knee prosthesis; with post
surgical clips and surgical drain also noted.

6. Three undated reports that appear to be referable to the
veteran's hospitalization during August to September 1992. One
undated report indicates that the veteran's complaint of left knee
pain at the age of 47. Noted references include the veteran's

- 6 -

treatment for traumatic and degenerative left knee arthritis for a
number of years, and hospital admittance for a total knee
replacement; and radiographic evidence that revealed advanced
degenerative changes in the left knee; his August 1992 total left
knee replacement and an anticipated September 1992 discharge.

7. A November 1992 report referenced an October 1992 left knee
examination, during which time the veteran lacked 10 degrees of
active extension; passive extension was essentially normal and he
was able to flex the joint to 90 degrees. By November 1992 the
veteran demonstrated left knee flexion to I 00 degrees and
essentially full extension.

The same private examiner, who was generally involved with most of
the treatment noted above, submitted a September 1996 letter. The
first paragraph references the veteran's prior treatment for right
knee traumatic arthritis. The second paragraph states:

He developed severe chondromalacia and osteoarthritis partly the
result of excessive strain after many years of limping on the right
side. He eventually underwent a total knee replacement since
conservative treatment was only partially successful.

The last paragraph indicates, "In my opinion the left knee
pathology is related to his injury and secondary limitation of
function of the right lower extremity."

The veteran underwent a June 1998 VA examination. The examiner
noted his review of the veteran's entire claims folder.
Radiographic evidence revealed total knee arthroplasty components
in place with satisfactory position and alignment and no evidence
of loosening. Pertinent noted diagnoses included left knee total
arthroplasty; and left leg, knee, limitation of extension to 5
degrees. The examiner noted that the veteran's left knee condition
cannot be directly related to his right knee condition; it appeared
from the records that the veteran did not begin to experience left
knee symptoms until long after service discharge; at service

- 7 - 

discharge he was classified as being obese and he has remained in
that status to the present time. The examiner acknowledged the
veteran's incurrence of left knee trauma during 1987 that resulted
in a fracture of the tibial plateau due to a work related incident;
and further noted the lack of left knee symptoms prior to 1987.

The VA examiner then noted that there was no established evidence
in medical literature that abnormal function of one leg will cause
the joints of the opposite extremity to wear out at a rate higher
than that normally expected unless a joint itself has been
traumatized. The examiner further noted that obesity has been shown
to have a high positive correlation with degeneration of the knee
joints, and that, in his opinion, this was the most likely etiology
of origin of the veteran's left knee symptoms as well as the injury
sustained in 1987.

ANALYSIS

The Board first notes that the veteran has submitted a well-
grounded claim. The record contains a relatively current medical
diagnosis of left knee disability; a service connected right knee
disability; the veteran's lay statements and at least one private
medical opinion that can be construed as indicating some form of
causal relationship between current disability and a service-
connected disability. 38 U.S.C.A. 5107; 38 C.F.R. 3.310 (1998); and
Caluza v. Brown, supra. The Board further finds that the RO
discharged the duty to assist. There is no indication of the
existence of any pertinent evidence that has not been obtained or
requested, and the veteran has been provided with a June 1998 VA
examination.

It is essentially not contended nor shown that a chronic left knee
disorder was neither present in service, nor within applicable
presumptive periods after service discharge. Thus, the Board finds
that the veteran's claim cannot be granted on the basis of
chronicity, as the record reveals no chronic disability during
service, or within applicable presumptive periods. 38 U.S.C.A. 
1110, 1131 (West 1991); 38 C.F.R. 3.303 (1998). Nor is there any
competent medical evidence linking a current left knee disability
to service. Rather, the determinative question in this

- 8 -

case is whether the veteran's post-service left knee disability was
caused by or aggravated by his service connected right knee
disability.

The issue as to entitlement to service connection for the veteran's
post-service disability of record on a secondary basis ultimately
turns upon what the competent medical evidence establishes as to
objective manifestations and causation. The Board is specifically
tasked by law to weigh the probative value of both the lay and the
medical evidence of record. See Van Slack v. Brown, 5 Vet. App. 499
(1993); Harder v. Brown, 5 Vet. App. 183 (1993); Guerrieri v.
Brown, 4 Vet. App. 467 (1993); Sanden v. Derwinski, 2 Vet. App. 97
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Court has held that when aggravation of a non-service-connected
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the degree
of disability (but only that degree) over and above the degree of
disability existing prior to the aggravation. Allen v. Brown, 7
Vet. App. 439 (1995). The Board again notes that service connection
for a right knee disability was established by RO rating action of
May 1968. Establishing service connection on a secondary basis
requires evidence sufficient to show (1) that a current disability
exists and (2) that the current disability was either (a) caused by
or (b) aggravated by a service-connected disability. See Allen v.
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v.
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App.
34 (1991).

The positive evidence in support of the claim for service
connection as secondary to his service-connected knee disability
consists first of all of the evidentiary assertions made by the
veteran himself. However well-intentioned those statements may be,
the Board finds that the veteran, as a lay person, is not qualified
to offer opinions regarding the etiology of his alleged post-
service disability. See Jones v. Brown, 7 Vet. App. 134, 13 7
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

9 - 

The only positive evidence of record from parties with competence
to provide opinions as to medical causation are the reports and
opinions of the June 1998 VA examiner of record, and a private
physician's September 1996 opinion. Regarding the private
physician's September 1996 opinion, the Board notes that the first
paragraph of the relatively brief opinion addresses the right knee,
the second paragraph is ambiguous as to whether the right of left
knee was under discussion and the third paragraph links the left
knee disability to "his injury" and "secondary limitation of
function of the right lower extremity." The opinion was made
without reference to additional related medical records of
treatment, or medical literature, guides or treatises, and failed
to include comment regarding the presence or absence of left knee
disability prior to the veteran's work related injury during 1987.
The opinion appears to indicate on its face that the physician
believed the service connected right knee disability was one of two
underlying causes of the left knee disability. To the extent, if
any, that the opinion is susceptible to being read as indicating
the service connected disability aggravated an independently
existing left knee disability, the opinion fails to indicate any
identifiable quantum of increased disability attributable to the
increase in disability caused by the service connected disability.
Thus, the private medical opinion fails to establish any basis for
entitlement to secondary service connection by way of aggravation
under Allen as it fails to demonstrate the existence of the
identifiable disability due to the 44 aggravation."

In contrast, the June 1998 VA examiner stated that he had reviewed
the complete record, and the content of his opinion reflected that
fact. The Board finds that this review of the complete record and
the discussion of significant features of the history not
referenced by the private physician are clearly factors that
materially increase the probative value of the opinion of the VA
examiner. This physician specifically noted that the veteran's
service medical records and the lack of left knee treatment prior
to 1987, in combination with the veteran's obesity during service
and thereafter, negated the likelihood that the veteran's left knee
disability was etiologically related to his service-connected right
knee disability. This examiner further referenced his knowledge of
medical literature that refutes the likelihood of the onset of
increased joint abnormality at higher rate that is attributed

10 -

to the opposite joint abnormality, without the joint itself being
traumatized, which, in the veteran's case, occurred during 1987.

As to the VA examiner's attribution of the veteran's obesity as
being the more likely cause of the veteran's left knee joint
abnormality, the Board observes that private medical reports also
includes references to the veteran's need to control his weight
relative to limiting weight bearing aggravation to his right knee.
In sum, the VA examiner noted that the actual treatment records
failed to reflect documented evidence either of intermittent or
persistent left knee disability attributable to a service-connected
disorder, and further concluded that the veteran's left knee
disability was essentially secondary to a 1987 job related accident
and his obesity, and, thus clearly attributable to intercurrent
causes. 38 C.F.R. 3.303(b) (1998); Savage v. Gober, 10 Vet. App. at
495-497.

Accordingly, the Board finds that assigning greater probative
weight to the findings and opinions recorded on the June 1998 VA
examination is appropriate, particularly where the private
examiner's September 1996 opinion is ambiguous and much diminished
by the fact that it is founded on less complete review and
discussion of the record. The Board finds the VA examiner's
findings and opinions are also entitled to much greater probative
value than the additional private medical reports of record.
Therefore, the clear weight of the most probative evidence is
against the claim.

As to the veteran's claim under 38 C.F.R. 4.30(a) (1998), the Board
simply notes that the evidence in this case that fails to establish
that left knee service connection was ever in effect, or that the
veteran underwent treatment or surgery for a service connected left
knee disability. His hospitalization and surgery, and subsequent
related treatment were noted to have been the result of a job
related left knee injury during 1987. Thus, as to the veteran's
claim under 38 C.F.R. 4.30(a), where the law and not the evidence
is dispositive of the issue before the Board, the claim is denied
because of the absence of legal merit or the lack of entitlement
under the law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

- 11 -


Accordingly, the negative evidence clearly outweighs the positive
evidence and the benefit of the doubt doctrine is not for
application. 38 U.S.C.A. 5107; Gilbert v. Derwinski, 1 Vet. App.
49, 55-57 (1990).

ORDER

1. Entitlement to service connection for a left knee disability,
secondary to service- connected right knee disability is denied.

2. Entitlement to Temporary Total Benefits under provisions of 3 8
C.F.R. 4.30 (1998) is denied.

Richard B. Frank 
Member, Board of Veterans' Appeals

12 - 
